Citation Nr: 0514423	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.  

2.  Entitlement to service connection for status post partial 
medial meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
March 1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
bilateral plantar fasciitis and service connection for status 
post partial medial meniscectomy of the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The VA must remand the case to obtain complete VA medical 
records for the veteran.  In a March 2003 lay statement, the 
veteran asserted that additional VA medical records, which 
addressed the veteran's left knee disability, had been 
accrued since the last VA medical records were obtained in 
August 2002.  These VA medical records must be obtained 
before the Board renders a decision.  Full compliance with 
the duty to assist includes VA's assistance in obtaining 
relevant records when the veteran has provided concrete data 
as to time, place and identity of the health care provider.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Moreover, 
any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The VA shall also 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  

The case must also be remanded to obtain a new VA joints 
examination and medical opinion for the veteran.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  Although the veteran underwent a VA 
joints examination in December 2001, the examiner did not 
opine as to whether there was a relationship between the 
veteran's current bilateral plantar fasciitis and status post 
partial medial meniscectomy of the left knee and his in-
service work as a tactical wire operations specialist.  In a 
March 2003 lay statement, the veteran pointed out that, 
because he climbed telephone poles in service, he was 
required to use pole climbing gaffs on the arches of his 
feet, which straps were braced just below the knees.  The 
veteran strongly believed that service connection was in 
order because he felt that this equipment had caused his 
current bilateral plantar fasciitis and status post partial 
medical meniscectomy of the left knee.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded for the following action:  

1.  The RO should request and associate 
with the claims file copies of the 
veteran's complete VA medical records 
since August 2002.  Failures to respond 
or negative replies should be noted in 
writing and also associated with the 
claims folder.  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time for the 
veteran to respond.  

2.  The veteran should be afforded a VA 
joints examination.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of a claim.  38 C.F.R. 
§ 3.655 (2004).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner before the examination.  

The examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
current bilateral plantar fasciitis and 
the data for classification; ii) whether 
the probability is greater than, equal 
to, or less than 50 percent that current 
bilateral plantar fasciitis resulted from 
climbing telephone poles during which the 
veteran was required to use pole climbing 
gaffs on the arches of his feet; right 
ankle swelling in October 1976; mild left 
ankle sprain in October 1976; bilateral 
feet pain in April 1978; dropping a 
turnbuckle on the left foot in October 
1978; or any other event during active 
service from December 1975 to March 1980; 
iii) the medical classification of 
current status post partial medial 
meniscectomy of the left knee and the 
data for classification; and iv) whether 
the probability is greater than, equal 
to, or less than 50 percent that current 
status post partial medial meniscectomy 
of the left knee resulted from climbing 
telephone poles in service during which 
the veteran was required to use pole 
climbing gaffs, which straps were braced 
just below the knees; or any other event 
during active service from December 1975 
to March 1980.  Any opinions expressed by 
the examiner must be accompanied by a 
written explanation stating the basis for 
the opinions.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The issues of entitlement to service 
connection for bilateral plantar 
fasciitis and for service connection for 
status post partial medial meniscectomy 
of the left knee should be readjudicated 
based upon all evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claims remain in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The adjudicatory actions should follow 
the Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




